Citation Nr: 9905352	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
October 1970.  

The issue on appeal arises from an August 1993 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which, in pertinent part, denied 
service connection for post-traumatic stress disorder (PTSD).  
A notice of disagreement was filed in October 1993.  A 
statement of the case was issued in November 1993, and a 
substantive appeal was received in December 1993.  A hearing 
at which the veteran testified was conducted at the RO in 
February 1994.  

In November 1996 and in December 1997, the Board of Veterans' 
Appeals (Board) remanded the veteran's claim for additional 
development.  A supplemental statement of the case was issued 
in October 1998, in which the RO continued to deny service 
connection for PTSD.  

REMAND

Following an examination for VA purposes in August 1997, the 
veteran was diagnosed as having PTSD.  The veteran contends 
that his PTSD resulted from experiences in Vietnam.  

The veteran served in Vietnam from July 1969 to July 1970, 
and was assigned to the 67th Engineer Company.  Among the 
experiences related by the veteran in the course of his 
appeal include seeing a soldier from the 67th Engineer 
Company blown up by a land mine near Dong Tam ("Camp 
Viking") in August 1969.  In October 1969, the veteran was 
working in a rock quarry near Bong Tau when another American 
soldier, apparently from the 94th Engineer Battalion, was run 
over by a dump truck.  The driver of the dump truck had the 
last name of "Wynn."  The veteran observed this accident 
and helped comfort the injured soldier before medical help 
arrived.  The veteran believes that the injured soldier 
survived after being hospitalized for a long time, though he 
does not remember this individual's name.  The veteran's 
commanding officer during this time was a "Lt. Barry" of 
the 67th Engineering Company.  In March 1970, the veteran 
reportedly saw another soldier hit by a VC rocket and blown 
to pieces while operating machinery. 

In its December 1997 remand, the Board requested that the RO 
request specific information from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  However, the 
claims file does not reflect that the RO ever sent a letter 
to USASCRUR, nor was any information received from this 
organization following the Board's December 1997 remand.  The 
RO should request that the USASCRUR review the Operational 
Reports covering the activities of the 67th Engineer Company 
during the months of October 1969, August 1969 and March 
1970.  The USASCRUR should also be requested to review any US 
Army Casualty files which document the injuries of a soldier 
of the 67th Engineer Company from an exploded land mine near 
Dong Tam in August 1969, the injuries of a soldier of the 
94th Engineer Battalion after being run over by a truck near 
a rock quarry in Bong Tau in October 1969, and the injuries 
of another 67th Engineer Company soldier from a VC rocket in 
March 1970.  The USASCRUR should determine if any of the 
veteran's reported stressors are verified by its records.  
The USASCRUR should forward copies of documentation that 
verifies any of the veteran's stressors.  If the USASCRUR is 
unable to verify the veteran's reported stressors, it should 
advise the RO in writing.  

The claims file does reflect that the RO previously requested 
from the National Personnel Records Center (NPRC) morning 
reports for the 67th Engineer Company and for the 94th 
Engineer Battalion, for the period between July 1969 and July 
1970.  In March 1998, the NPRC asked the RO for the specific 
month and year during which any specified incidents occurred, 
and indicated that a limited search would then be conducted 
for the desired information.  As noted above, the veteran has 
asserted that his Vietnam experiences include observing 
soldiers from the 67th Engineer Company killed as a result of 
a land mine (in August 1969) and a rocket attack (March 
1970).  The veteran also has alleged that the truck accident 
involving the soldier from the 94th Engineer Battalion 
occurred in October 1969.  These are specific months and 
years which the RO should provide as a follow-up to the NPRC 
so that a limited review of the appropriate morning reports 
may be conducted.   

The Board acknowledges that the lack of specific times and 
persons in the veteran's statements make any request for 
confirmation and other efforts to obtain documents difficult.  
Nevertheless, although he has the burden of submitting 
evidence in support of his claim, the critical evidence may 
be in the control of the Federal Government.  In such 
situations, the VA should be responsible for providing or 
obtaining the material.  Murphy V. Derwinski, 1 Vet. App. 78, 
82 (1990).  

In this case, the veteran has been diagnosed as having PTSD 
and has repeatedly described his alleged stressor incidents.  
Although further delay is regrettable, it is imperative that 
the RO carefully and thoroughly attempt to obtain critical 
evidence (such as morning reports, Operational Reports and US 
Army Casualty files) which may be in control of the 
government.  

This case is remanded to the RO for the following actions, 
which should be accomplished as expeditiously as possible: 

1.  The RO should write to the USASCRUR 
and summarize the veteran's stressors as 
detailed above.  The RO should request 
that the USASCRUR review the Operational 
Reports covering the activities of the 
67th Engineer Company during the months 
of August 1969 and March 1970, as well as 
the Operational Reports covering the 
activities of the 94th Engineer Battalion 
in October 1969.  The USASCRUR should 
also be requested to review any US Army 
Casualty files which document the 
injuries of a soldier of the 67th 
Engineer Company from an exploded land 
mine near Dong Tam ("Camp Viking") in 
August 1969, the injuries of a soldier of 
the 94th Engineer Battalion who was run 
over by a truck near a rock quarry in 
Bong Tau in October 1969, and the 
injuries of another 67th Engineer Company 
soldier from a VC rocket in March 1970.  
The USASCRUR should determine if any of 
the veteran's reported stressors are 
verified.  The USASCRUR should forward 
copies of documents, including 
Operational Reports and US Army Casualty 
files, that verify any of the veteran's 
stressors.  If the USASCRUR is unable to 
verify the veteran's reported stressors, 
it should document this in a letter to 
the RO.  
All appropriate follow-up development 
should be undertaken.  Copies of all 
correspondence sent to and received from 
USASCRUR must be permanently associated 
with the claims file.  

2.  The RO should write to the NPRC and 
summarize the veteran's stressors as 
detailed above.  The RO should request 
that the NPRC review the morning reports 
for the 67th Engineer Company (for the 
months of August 1969 and March 1970 
only) and for the 94th Engineer Battalion 
(for the month of October 1969 only).  
The NPRC should determine if any of the 
veteran's reported stressors are verified 
in the morning reports.  The NPRC should 
forward copies of documents, including 
morning reports, that verify any of the 
veteran's stressors.  If the NPRC is 
unable to verify the veteran's reported 
stressors, it should document this in a 
letter to the RO.  All appropriate 
follow-up development should be 
undertaken.  Copies of all correspondence 
sent to and received from NPRC must be 
permanently associated with the claims 
file.  

3.  If any stressors are verified, 

a.  The RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran 
for PTSD since 1995.  After securing 
the necessary release, the RO should 
obtain these records.  These should 
include records from the Greenville 
VA outpatient facility.

b.  The veteran should be afforded a 
VA psychiatric examination to 
determine if he has PTSD under the 
criteria in DSM IV.  The examiner 
must be provided information as to 
which of the veteran's stressors are 
verified.  The claims folder and a 
copy of this remand must be made 
available to the examiner for 
review.  All appropriate testing 
should be performed in connection 
with this examination in order to 
evaluate the veteran's condition.  
The examiner should describe her/his 
findings in detail and provide a 
complete rationale for all opinions 
offered.  If PTSD is identified, the 
precipitating stressor(s) should be 
fully described.  The physician 
should note whether any of the 
claimed in-service verified 
stressors, singly or taken together, 
are linked to the veteran's current 
symptomatology.  The examiner should 
provide a thorough explanation for 
the conclusions reached.  The 
findings should be typed or 
otherwise recorded in a legible 
manner for review purposes.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development complies with the Board's 
instructions.  If it does not, 
appropriate corrective action is to be 
implemented.

5.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the issue on appeal.  If the decision 
remains adverse to the veteran, the RO 
should issue a supplemental statement of 
the case, a copy of which should be 
provided the veteran, and any designated 
representative.  The RO should also 
provide any designated representative a 
chance to review the claims file and both 
the veteran and the representative should 
be given an opportunity to submit 
additional argument.  Thereafter, the 
case should be returned to the Board for 
further review.

The veteran need take no action until otherwise notified, but 
he and his representative may furnish additional evidence and 
argument while the case is in remand status.  Colon v. Brown, 
9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals
	(Continued on Next Page)
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


